            Case 8:19-bk-00023-MGW          Doc 67        Filed 06/26/19   Page 1 of 21



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re: Lance Bieker                                            Case No.: 8:19-bk-00023-MGW
       Debtor.                                                 Chapter 13


____________________________/

                        DEBTOR’S MOTION TO SELL PROPERTY

       Debtor, Lance Bieker, by and through the undersigned attorney, moves for permission to

sell the properties located at 4135 & 5139 Manatee Avenue West and 5239 Manatee Avenue West

in Bradenton, Florida, and further states as follows:

       1.      This is an unconfirmed chapter 13 case.

       2.      Debtor has entered into two contracts, contingent upon this Court’s approval, to sell

the properties located at 4135 & 5139 Manatee Avenue West (together) and 5239 Manatee Avenue

West. Copies of those contracts are attached hereto as Exhibits ‘A’ and ‘B’, respectively.

       3.      The closing for 4135 & 5139 Manatee Ave is scheduled for July 12, 2019. After

the secured claim(s) on that property are paid, Debtor expects to net approximately $15-19k.

       4.      The closing for 5239 Manatee Ave is scheduled for July 22, 2019. After the secured

claim(s) are paid on that property, Debtor expects to net approximately $245k.

       5.      If the sales are approved, Debtor requests to retain $10k from the first closing and

$85k from the second closing. As to the remainder of the net proceeds ($165-169k), Debtor wishes

to dedicate those funds to plan. It is expected that those funds are approximately in the amount of

what will be the remaining unsatisfied claims in this case.




                                            Page 1 of 2
          Case 8:19-bk-00023-MGW            Doc 67        Filed 06/26/19   Page 2 of 21



       WHEREFORE, Debtor requests permission to sell the properties as stated above and to

retain a portion of the funds and remit the remainder to the trustee as described above.

       DATED this 26th day of June, 2019.

                                                               /s/ Christopher Mat Hittel
                                                               Christopher Mat Hittel, Esquire
                                                               Fla. Bar No. 0696048
                                                               HITTEL LAW, P.A.
                                                               333 6th Avenue West
                                                               Bradenton, FL 34205
                                                               Phone: (941)746-7777
                                                               Fax: (941) 746-1133
                                                               service@hittellaw.com

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
the following parties via US Mail or ECF electronic notification, as indicated, on this 26th day of
June, 2019:

Lance Bieker
2408 49th Avenue W
Bradenton, FL 34207
(Via US Mail)

United States Trustee
(Via ECF Notification)

Kelly Remick
Chapter 13 Standing Trustee
(Via ECF Notification)

All Creditors on the attached mailing matrix.
(Via US Mail)




                                                               /s/ Christopher Mat Hittel
                                                               Christopher Mat Hittel, Esquire




                                            Page 2 of 2
                             Case 8:19-bk-00023-MGW
Label Matrix for local noticing              Lance A Bieker Doc 67           Filed 06/26/19   Page
                                                                                               First 3 of 21
                                                                                                     Bank
113A-8                                       2408 49th Avenue W                                First Bank
Case 8:19-bk-00023-MGW                       Bradenton, FL 34207-1859                          c/o Robert C. Schermer, Esq.
Middle District of Florida                                                                     P. O. Box 551
Tampa                                                                                          Bradenton, FL 34206-0551
Wed Jun 26 17:16:35 EDT 2019
Manatee County Tax Collector                 Laurie Parker                                     William D Parker Jr.
1001 3rd Ave W, Suite 240                    715 Poinsettia Ave                                715 Poinsettia Ave
Bradenton, FL 34205-7871                     Ellenton, FL 34222-2424                           Ellenton, FL 34222-2424



Parker Family Trust, dated November 8, 1995   U.S. Bank National Association                   Barclays Bank Delaware
715 Poinsettia Ave                            SHD Legal Group P.A.                             Attn: Correspondence
Ellenton, FL 34222-2424                       POB 19519                                        Po Box 8801
                                              Ft Lauderdale, FL 33318-0519                     Wilmington, DE 19899-8801


Blake Hospital                                CLUSIA, LLC                                      (p)CENTENNIAL BANK ATTN SPECIAL ASSETS
2020                                          SUITE 425                                        P O BOX 1028
59th St. W                                    200 S PARK ROAD, SUITE 425                       CABOT AR 72023-1028
Bradenton, FL 34209-4669                      HOLLYWOOD, FL 33021-8362


Centennial Bank, successor by merger          Citibank/The Home Depot                          Clusia, LLC
to Stonegate Bank                             Attn: Recovery/Centralized Bankruptcy            200 South Park Road
c/o Thompson Commercial Law Group             Po Box 790034                                    Suite 425
412 E. Madison Street, Suite 900              St Louis, MO 63179-0034                          Hollywood, FL 33021-8362
Tampa, FL 33602-4617

Department of Revenue                         EMERALD TAX, LLC                                 EMERALD TAX, LLC
PO Box 6668                                   200 S Park Road, Suite 425                       SUITE 425
Tallahassee, FL 32314-6668                    Hollywood, FL 33021-8362                         200 S PARK ROAD, SUITE 425
                                                                                               HOLLYWOOD, FL 33021-8362


Emerald Tax, LLC                              Evermore Funding LLC - 18                        Fairway Center Condo. Assoc.
200 South Park Road                           PO Box 645040                                    9031 Town Center Parkway
Suite 425                                     Cincinnati OH 45264-5040                         Bradenton, FL 34202-4150
Hollywood, FL 33021-8362


Fairway Center Partnership                    First Bank                                       Gerald L. Jones
PO Box 1357                                   11901 Olive Blvd                                 1712 54th St. Ct W
Bradenton, FL 34206-1357                      Creve Coeur, MO 63141-6736                       Bradenton, FL 34209-5044



Gerald L. Jones                               Internal Revenue Service                         Laurie Parker
1712 54th Street Court West                   P.O. Box 7346                                    c/o Timothy Weber
Bradenton, FL 34209-5044                      Philadelphia, PA 19101-7346                      Weber Crabb Wein
                                                                                               5453 Central Avenue
                                                                                               Saint Petersburg, FL 33710-8049

Manatee County Tax Collector                  Manatee County Tax Collector                     Med Business Bureau
1001 3rd Avenue West                          P.O. Box 25300                                   1460 Renaissance Dr #400
Suite 240                                     Bradenton, FL 34206-5300                         Park Ridge, IL 60068-1349
Bradenton, FL 34205-7871
Parker Family Trust          Case 8:19-bk-00023-MGW         Doc 67
                                             (p)PORTFOLIO RECOVERY       Filed
                                                                   ASSOCIATES LLC06/26/19                Page   4 of
                                                                                                          Rushmore Loan21Management
c/o Timothy Weber                            PO BOX 41067                                                   PO Box 52708
Weber Crabb Wein                             NORFOLK VA 23541-1067                                          Irvine, CA 92619-2708
5453 Central Avenue
Saint Petersburg, FL 33710-8049

U.S. BANK NATIONAL ASSOCIATION                         William Parker
Rushmore Loan Management Services LLC                  c/o Timothy Weber
P.O. Box 55004                                         Weber Crabb Wein
Irvine CA 92619-5004                                   5453 Central Avenue
                                                       Saint Petersburg, FL 33710-8049



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Centennial Bank                                        Portfolio Recovery Associates, LLC
PO Box 966                                             POB 41067
Conway, AR 72033                                       Norfolk VA 23541




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Fairway Center Condominium Association, In          (d)Internal Revenue Service                          (u)Centennial Bank +
                                                       PO Box 7346
                                                       Philadelphia, PA 19101-7346



End of Label Matrix
Mailable recipients      34
Bypassed recipients       3
Total                    37
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 5 of 21


                             EXHIBIT
                                  ‘A’
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 6 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 7 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 8 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 9 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 10 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 11 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 12 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 13 of 21


                                        EXHIBIT
                                           ‘B’
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 14 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 15 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 16 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 17 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 18 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 19 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 20 of 21
Case 8:19-bk-00023-MGW   Doc 67   Filed 06/26/19   Page 21 of 21
